                         Case
                      Case     1:17-cr-00357-LAK
                           1:17-cr-00357-LAK      Document
                                             Document       48503/25/21
                                                      484 Filed  Filed 03/25/21
                                                                        Page 1 of Page
                                                                                  1    1 of 1

                                                                                                                             ALLEN & OVERY
                                                      USDCSDNY
                                                      DOCUMENT
                                                      E LECTRONICALLY FILED
                                                      DOC #:__ _ .,._-              .,,,- / -t')-A---        I
                                                      DATE r:•        ~~ .!:-d_':?:..:-:.' C_71':'_f _ j
 BYECF                                                                                                                     Allen & Overy LLP
                                                                                                                           1221 Avenue of the Americas
                                                                                                                           New York NY 10020
 The Honorable Lewis A. Kaplan
 United States District Judge                                                                                              Tel               212 610 63006369
 Southern District of New York                                                                                             Fax               212 610 6399
 Daniel Patrick Moynihan                                                                                                   eugene.ingoglia@allenovery.com
 United States Courthouse
 500 Pearl Street
 New York, NY 10007

                                                                                                                           March 25, 2021

  Re: United States v. Blaszczak et al., No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

We write on behalf of Robert Olan as a follow-up to our letter dated March 17, 2021, which the Court endorsed
on March 18, 2021. Mr. Olan's plans have changed such that he will be returning from Vermont on April 2,
2021, one day later than previously requested. As such, we respectfully request that the Court grant permission
for Mr. Olan to travel with his family to Vermont on March 26, 2021 returning April 2, 2021. Mr. Olan 's
current bail conditions restrict his travel to the Southern and Eastern Districts of New York, the District ofNew
Jersey and the Eastern, Middle, and Western Districts of Pennsylvania. The Government and Pre-Trial Services
both consent to this application. We apologize that the change in circumstances has necessitated multiple letters
to the Court.


                                                                                                                             Respectfully submitted,


                                                                                                                            /s/ Eugene Ingoglia
                                                                                                                            Eugene Ingoglia

  Copy (by ECF) to :                   Ian McGinley
                                       Joshua Naftalis
                                       Assistant United States Attorneys

  Copy (by email) to :                 Rena Bolin
                                       Lura Jenkins
                                       Pre-Trial Services Officers




Allen & Overy LLP Is a limited liability partnership registered in England and Wales with registered number OC306763. It is authorized and regulated by the Solicitors Regulation Authority of
England and Wales. Allen & Overy LLP Is a multi-jurisdictional law firm with lawyers admitted to practice in a variety of jurisdictions. A list of the members of Allen & Overy LLP and their
professional qualifications is open to inspection at its registered office , One Bishops Square, London , E1 6AD and at the above address. The term partner is used to refer to a member of
Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications.
Allen & Overy LLP or an affiliated undertaking has an office in each of: Abu Dhabi, Amsterdam, Antwerp, Bangkok, Barcelona, Beijing, Belfast, Bratislava, Bru ssels, Budapest, Casablanca,
Dubai, DUsseldorf, Frankfurt, Hamburg, Hanoi, Ho Chi Minh City, Hong Kong, Istanbul, Jakarta (associated office), Johannesburg, London, Los Angeles, Luxembourg , Madrid, Milan, Moscow,
Munich, New Yor1<, Paris , Perth, Prague , Rome, SAo Paulo, Seoul, Shanghai, Singapore, Sydney, Tokyo, Warsaw, Washington, D.C. and Yangon.
